Citation Nr: 0907886	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-01 714	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
arthritis of the hips, legs, and back ("arthritis").

2.  Entitlement to service connection for a low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk


INTRODUCTION

The Veteran had active service from May 1970 to January 1972, 
including a tour in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from 
February 2005, July 2005, and November 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Illinois.


FINDINGS OF FACT

1.  In July 2005, the Board of Veterans' Appeals ("the 
Board") denied the Veteran's claim for service connection 
for arthritis.  The Veteran was sent a letter in July 2005 
notifying him of that decision and apprising him of his 
procedural and appellate rights, and he did not appeal.

2.  Since that July 2005 decision, the Veteran has submitted 
additional evidence that is not duplicative or cumulative of 
evidence previously considered and relates to an 
unestablished fact necessary to substantiate this claim.  
Specifically, the February 2007 VA examination establishes 
that the Veteran has a current disability of arthritis.

3.  The Veteran's arthritis was not caused or made worse by 
his active military service.

4.  The Veteran's low back injury was not caused or made 
worse by his active military service.




CONCLUSIONS OF LAW

1.  The RO's July 2005 decision denying service connection 
for arthritis is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100 (2008).

2.  New and material evidence has been submitted since that 
July 2005 decision to reopen this claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The Veteran's arthritis was not incurred in or aggravated 
by his military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2008).

4.  The Veteran's low back injury was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  That is, by 
letters dated in August 2004 and September 2007, the RO 
advised the Veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist the Veteran in obtaining and what 
information or evidence the Veteran was responsible for 
providing.  Thus, the Board finds that the RO has provided 
all notice required by the VCAA.  38 U.S.C.A. § 5103(a) (West 
2002).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It equally deserves mentioning that the RO issued these VCAA 
notice letters prior to initially adjudicating the Veteran's 
claims in February 2005, July 2005, and November 2007, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  

Additionally, the September 2007 VCAA letter informed the 
Veteran that the reopening of his arthritis claim would 
require new and material evidence.  He was informed that new 
evidence is evidence submitted to VA for the first time, that 
is not cumulative or tends to reinforce a previously 
established point.  He was informed that material evidence 
relates to an unestablished fact necessary to substantiate 
the claim.  The Veteran was informed of the specific reasons 
his arthritis claim was previously denied and the specific 
type of evidence required to overcome these prior 
shortcomings.  Therefore, this September 2007 notice complied 
with the VCAA requirements discussed in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

The September 2007 letter, also sent prior to 
initially adjudicating the arthritis claim in November 2007, 
informed the Veteran both of the disability rating and the 
effective date his claim would be assigned if granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

If there arguably is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the Veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the Veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and 
(2) based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), private medical 
records, VA medical records, and VA examination, including 
the report of his recent February 2007 VA compensation 
examination for a medical nexus opinion concerning the cause 
of his claimed back and arthritis conditions - and in 
particular, whether they are related to his military 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A (West 2002).  

It also deserves mentioning that, in response to the recent 
September 2007 VCAA Notice of Response form, the Veteran 
indicated he had no other information or evidence to submit.  
He therefore requested that his claim be decided as soon as 
possible.

Whether There is New and Material Evidence to Reopen the 
Claim Concerning Arthritis

Although the RO determined in November 2007 that new and 
material evidence was not presented to reopen the claim for 
service connection for arthritis, this decision is not 
binding on the Board.  The Board must first decide whether 
new and material evidence has been received to reopen the 
claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is 
unlawful when new and material evidence has not been 
submitted).  Consequently, the Board will adjudicate the 
question of whether new and material evidence has been 
received, furnishing a complete explanation as to its reasons 
and bases for such a decision.

The RO initially considered - and denied, this claim in 
February 2005.  As cause for denying this claim, the RO 
pointed out there was (at least at that time) no evidence of 
this condition while the Veteran was in the military, no 
evidence otherwise linking this condition to his military 
service, and no evidence of a current disability.  The RO 
sent him a letter in February 2005 notifying him of that 
decision and apprising him of his procedural and appellate 
rights.  In April 2005, the Veteran submitted a Notice of 
Disagreement (NOD).  The RO then issued another rating 
decision in July 2005, again denying the condition for the 
reasons previously stated.  The RO sent him a letter in July 
2005 notifying him of that decision and apprising him of his 
procedural and appellate rights, and he did not appeal.  So 
that decision is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.302, 20.1103 (2008).

If, however, new and material evidence is presented or 
secured with respect to a claim that has been denied, and not 
appealed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108 (West 2002).

For petitions to reopen filed on or after August 29, 2001, 
new evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

Evidence received since the July 2005 denial consists of: 
private medical records, VA treatment records, a February 
2007 VA examination report, and lay statements.

All of this additional evidence is new in the sense that it 
has not been submitted to VA before and, thus, never 
considered.  And the medical evidence dated in February 2007 
from the VA examination is also material because it relates 
to unestablished facts necessary to substantiate this claim.  
38 C.F.R. § 3.156(a) (2008).  Specifically, the VA examiner, 
based on x-ray findings, establishes that the Veteran has a 
current disability of radiculopathy ("arthritis") and 
concludes that it is less likely than not that the Veteran's 
radiculopathy ("arthritis") was caused by or a result of 
his active military service.

Therefore, since there is new and material evidence, the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002).  It now 
must be readjudicated on the underlying merits, i.e., on a de 
novo basis.

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994). 

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b) (2008); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2008).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b) (West 2002).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Entitlement to Service Connection for Arthritis

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  
See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed).  The Veteran has 
diagnoses for the claimed disability, so there is no 
disputing he has arthritis.  

So the determinative issue is whether the Veteran's arthritis 
is attributable to his military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.")  See, also, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, the Veteran's December 1969 enlistment 
examination report did not note any symptoms or signs of 
arthritis in the hips, back, or legs.  Therefore, the 
presumption of soundness attaches and the theory of 
aggravation is not for application in this case.  38 U.S.C.A. 
§ 1111 (West 2007); 38 C.F.R. § 3.304(b) (2008).

The Veteran's STRs are unremarkable for any complaint, 
diagnosis of, or treatment for pain or arthritis in the 
Veteran's back, hips, or legs.  The STRs do report a broken 
collar bone, fractured left clavicle and left shoulder, 
lacerations, and bruises as a result of a May 1971 mine 
incident.  However, there is no mention of injury to the 
Veteran's back, hips or legs as a result of the mine 
incident. 

Post-service, the Veteran was regularly treated by the VAMC 
in October 1982 and from October 2004 until November 2007.  
The VA physicians diagnosed the Veteran with radiculopathy, 
pain in the thoracic spine, low back pain, chronic low back 
pain with radiation of pain/numbness into the left leg, and 
right hip pain; however, the VA physicians did not state 
whether the Veteran's current arthritis was related to his 
military service.

The Veteran also sought treatment from a private chiropractor 
from February 1994 to January 2006.  The private chiropractor 
treated the Veteran for his low back pain and left leg pain, 
but did not comment as to whether the Veteran's current 
arthritis was related to his military service.

In February 2007, the Veteran was afforded a VA examination, 
in which the VA examiner reviewed the claims file.  The VA 
examiner diagnosed the Veteran with degenerative disc disease 
of the cervical and lumbar spine.  The VA examiner concluded 
that it was "less likely as not (less than 50/50 
probability) that the back condition and any radiculopathy 
was caused by or a result of land mine explosion while riding 
a tank."  The VA examiner based this conclusion on an 
examination and x-rays which showed that the Veteran's 
symptoms were "more consistent with spondylitic changes and 
disc space narrowing of the cervical and lumbar spine."

Additionally, there is no evidence in the record that the 
Veteran's arthritis manifested to a compensable degree of at 
least 10 percent by 1973 (within one year after service).  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).
While the Veteran is competent, even as a layman, to attest 
to his experiencing pain and other symptoms, he does not have 
the necessary medical training and/or expertise to give a 
probative opinion on the cause of his current arthritis - 
and, in particular, whether this condition is traceable back 
to his military service.  This is a medical determination.  
See Espiritu v. Derwinski, 2 Vet. App. 494 (1992).   

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced for and 
against the claim), the Veteran prevails.  Conversely, if the 
preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  See also Dela 
Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).  

Here, for the reasons and bases discussed, the Board finds 
that the preponderance of the evidence is against service 
connection for arthritis.  So the benefit-of-the-doubt rule 
does not apply, and his claim must be denied.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to Service Connection for Back Condition

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  
See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed).  The Veteran has 
diagnoses for the claimed disability, so there is no 
disputing he has a back condition.  

So the determinative issue is whether the Veteran's back 
condition is attributable to his military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, also, Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Concerning this, the Veteran's December 1969 enlistment 
examination report did not note any abnormalities of his 
back.  Therefore, the presumption of soundness attaches and 
the theory of aggravation is not for application in this 
case.  38 U.S.C.A. § 1111 (West 2007); 38 C.F.R. § 3.304(b) 
(2008).

The Veteran asserts that in May 1971, while in Vietnam, a 
tank he was riding on hit a large land mine.  The Veteran 
asserts that he was then air-lifted to DaNang for treatment.  
The Veteran states he did not wake up until he got to the 
hospital and does not remember the events from that day.  The 
Veteran asserts he started having back problems following 
this event.  After being released from the hospital, the 
Veteran states he was sent back to his base, where he 
informed his Lieutenant that his back was hurting.  The 
Lieutenant told the Veteran that he had been released from 
the hospital, and that was all he knew.  Two and a half 
months later, the Veteran was sent back into the field.  The 
Veteran claims his lower back was still hurting at this time, 
and he could barely lift his gun to shoot.

The Veteran's STRs are unremarkable for any complaint, 
diagnosis of, or treatment for a back injury as a result of a 
land mine collision.  The STRs do report a broken collar 
bone, fractured left clavicle and left shoulder, lacerations, 
and bruises as a result of a May 1971 mine incident.  
However, there is no mention of injury to the Veteran's back 
as a result of the mine incident. 

Post-service, the Veteran was regularly treated by the VA 
Medical Center (VAMC) for low back pain in October 1982 and 
from October 2004 until November 2007.  The VA physicians 
diagnosed the Veteran with chronic low back pain and treated 
the Veteran for pain; however, the VA physicians did not 
state whether the Veteran's current back condition was 
related to his military service.

The Veteran also sought treatment from a private chiropractor 
from February 1994 to January 2006.  The private chiropractor 
treated the Veteran for his low back condition, but did not 
comment as to whether the Veteran's current back condition 
was related to his military service.

In February 2007, the Veteran was afforded a VA examination, 
in which the VA examiner reviewed the claims file.  The VA 
examiner diagnosed the Veteran with degenerative disc disease 
of the cervical and lumbar spine.  The VA examiner concluded 
that it was "less likely as not (less than 50/50 
probability) that the back condition and any radiculopathy 
was caused by or a result of land mine explosion while riding 
a tank."  The VA examiner based this conclusion on an 
examination and x-rays which showed that the Veteran's 
symptoms were "more consistent with spondylitic changes and 
disc space narrowing of the cervical and lumbar spine."

While the Veteran is competent, even as a layman, to attest 
to his experiencing pain and other symptoms, he does not have 
the necessary medical training and/or expertise to give a 
probative opinion on the cause of his current back condition 
- and, in particular, whether this condition is traceable 
back to his military service.  This is a medical 
determination.  See Espiritu v. Derwinski, 2 Vet. App. 494 
(1992).   

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced for and 
against the claim), the Veteran prevails.  Conversely, if the 
preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  See also Dela 
Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).  

Here, for the reasons and bases discussed, the Board finds 
that the preponderance of the evidence is against service 
connection for back condition.  So the benefit-of-the-doubt 
rule does not apply, and his claim must be denied.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

As new and material evidence has been submitted, the 
petition to reopen the claim for service connection for 
arthritis is granted.

The claim for service connection for arthritis is denied.

The claim for service connection for a low back injury is 
denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


